DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/20 has been entered.
Claim 1 is amended. Claims 1 and 5 are pending. A new rejection of claim 1 over Harashima in view of Zhang and Qi is made, below.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harashima (US 5,100,744) in view of Qi et al. (US 2006/0188649) and Zhang et al. (US 2005/0069751).
Regarding claim 1, Harashima teaches a planar fuel cell apparatus comprising:

a fuel gas chamber, or fuel electrode (102), and oxidizer gas chamber, or air electrode (103) (Figure 1, column 1 lines 22-34);
a plurality of fuel and oxidizer gas inlets and outlets (21, 22, 31, 32) through which reactant gas flows into and out of the chambers (Figures 4-7, column 4 lines 49-65);
wherein the planar fuel cell has the claimed configuration of relative position of fuel and oxidizer inlet and outlet (Figures 4 and 5).

Harashima fails to teach anode and cathode frames.
Qi teaches that the use of a seal, or frame, made of glass material is critical for preventing fuel and oxidant from leaking or mixing within a fuel cell system (abstract, [0002]).
The seals, or frames, such as suggested by Qi, are provided on the margins of flow field areas such that the flow field areas are inside the seals, or frames (abstract, Figures 1-6).
Further regarding claim 1, Qi teaches that the seal is made of glass or glass ceramic ([0017]), which the skilled artisan will easily recognize as insulating.
It would have been obvious to the skilled artisan to provide insulating frames, or seals, such as suggested by Qi in the fuel cell of Harashima in order to prevent fuel and oxidant from leaking or mixing. 

With further regard to claim 1, the rectilinear lines Lf, La, Lfp, Lfm, Lap, and Lam are annotated on Figure 6 of the fuel cell of Harashima, though the examiner notes that these lines are the same for all figures of Harashima:

    PNG
    media_image1.png
    612
    891
    media_image1.png
    Greyscale


Further regarding claim 1, it is seen in Figure 6 of Harashima that the first and second rectilinear lines connecting the centroids cross each other, the centroid Cao is closer to the centroid Cfi than to Cfo, Cao and Cai are 0.5 Yp, and Cfo is 0 based on the average flow within the quadrants of Harashima:

    PNG
    media_image2.png
    384
    682
    media_image2.png
    Greyscale


Further regarding claim 1, Harashima is silent on the state of the electrolyte.
Zhang teaches a fuel cell having a solid polymer electrolyte ([0001]).
Zhang further teaches that the use of a solid electrolyte is desirable for being low cost and easy to provide miniaturization and light weight ([0005]).
Therefore, it would have been obvious to the skilled artisan to use a solid electrolyte in the fuel cell of Harashima such as suggested by Zhang in order to provide a low cost, small, and light weight fuel cell.

With further regard to 1, Harashima does not specifically teach the claimed configurations of fuel and oxidizer inlets and outlets. However, Harashima teaches that the reaction area is controlled in order to ensure stepwise control of the output, for uniform service life of the cell (Figures 4-7, column 4 lines 49-65).
Compared with the conventional fuel cell stack shown in Figure 2 of Harashima, where there is only one input for fuel (GF) and one for air (GA), it is easily understood that Harashima teaches selectively manifolding the inlets and outlets of the gas flow (column 5 line 56-column 6 line 17). In Figures 4-7, it is clearly seen that the inlets and outlets are each divided into two portions, specifically two inlets (31, 32) and two outlets (divided by plate 13) for air (GA, OA), and two inlets (divided by plate 12) and two outlets (21, 22) for fuel (GF, GO). The supply and discharge of the reaction gases is controlled depending on the load factors of the system (column 6 lines 23-27).
Additionally, Harashima teaches that the first and second manifolds comprise a plurality of component manifold portions provided in a direction of flow of the fuel gas or reaction air, and that degree of supply of the fuel gas and reaction air to each of the plurality of the component manifold 
Harashima teaches that the component manifold portions (for example 2, depicted as 12, 13, 21, 22, 31, 32 in Figures 4-7) are provided in order to limit or control effective power generation surface area of the fuel cell stack. The manifolds provide for selective control of where the reaction gases are provided within the fuel cell, thereby allowing for selecting the effective power generation surface area and switching it appropriately, which allows for alternation of portions serving as effective power generation surface area so that uniform service life of every surface of each unit fuel cell can be obtained.
In other words, Harashima teaches that a plurality of divisions, for example more than the two shown in Figures 4-7, can be provided in the manifolds for inlet and outlet of the reaction gases of the fuel cell, in order to control the effective power generation surface area for different purposes.

When the total surface area of the fuel cell of Harashima is divided into a plurality of surface areas by the use of a plurality of manifolds, for example more than two manifolds, the centroids of the reactant inlets and outlets is changed. This is seen in the most simple manner in Figures 6 and 7, where the centroids of the air inlet and air outlet are changed by changing the manifolds through which gas is flowed.

The examiner notes that Harashima does not teach specifically the claimed ranges of centroids, though as discussed above, the concept of controlling the centroids in order to control the reactant surface area of the fuel cell is well established in Harashima.



    PNG
    media_image3.png
    769
    992
    media_image3.png
    Greyscale
 

It would have been obvious to the skilled artisan to use a plurality of component manifolds in order to create many stages, allowing for more precise control of the reaction field, thereby meeting the objective of Harashima to ensure stepwise control of the output, for uniform service life of the cell.
It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05 II A



Response to Arguments
Applicant’s arguments, see Remarks, filed 9/25/20, with respect to the rejection(s) of newly amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.
With regard to Applicant’s arguments, on page 7 of the Remarks, that Harashima is not a planar fuel cell, the examiner strongly disagrees. First, it is noted that Applicant has not provided any evidence from Harashima to support this statement. Second, the skilled artisan will easily understand that the fuel cell of Harashima is planar (see, e.g., comparison of Figures 2 and 4, also column 6 lines 38-42 and column 8 lines 27-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729